Per Curiam:
The return of the constable was a sufficient warrant for the action of the court of quarter sessions in directing the indictment against the defendant below to be laid before the grand jury. The duties of constables and courts, in cases of this kind, are so thoroughly discussed in McCullough v. Com. 67 Pa. 32, that we need but refer to it; and an inspection of that case will at once show that the court below was justified in doing what it did. The other exception is so utterly without merit that special notice of it is unnecessary.
Judgment affirmed, and it is ordered that the records be remitted to the Court of Quarter Sessions for execution.